DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,950,486 to Van Bronkhorst et al. in view of U.S. Publication No. 2007/0181358 to Nakagaki et al.
Regarding claim 1, the Van Bronkhorst patent teaches a vehicle comprising: at least one seat 176 located such that a plurality of occupants are able to be seated in a right-left direction of the vehicle; an engine 132; a front frame 124 including a pair of right and left front arms swingably mounted thereto and respectively supporting right and left front wheels; a rear frame 128 including a pair of right and left rear arms swingably mounted thereto and respectively supporting right and left rear wheels; an intermediate frame 126 located between the front frame and the rear frame in a front-rear direction of the vehicle and supporting the at least one seat and the engine.  See Figs. 1-12.
However, the Van Bronkhorst patent lacks a specific teaching of front and rear propeller shafts and a wet brake.
The Nakagaki publication teaches a vehicle that has a frame with front and rear suspension arms; a front propeller shaft 11 extending forward from the engine 30 to transmit a rotational power of the engine to the front wheels 8; a rear propeller shaft 16 extending rearward from the engine to transmit the rotational power of the engine to the rear wheels; and a wet oiling brake 57a including a first multiple disk clutch including a first clutch plate rotated with the rear propeller shaft and a second clutch plate fixed with respect to a position in a rotating direction of the first clutch plate, and a first inner space accommodating the first multiple disk clutch and lubricating oil, located within a region defined by the intermediate frame (this is interpreted as meaning that part of the brake is contained within the middle of the frame in Fig. 7, since it not completely between the two rear suspension arms but at the front edge of the forward most rear suspension arms) in the front-rear direction to brake a rotation of the rear propeller shaft by contact between the first clutch plate and the second clutch plate.  See Figs. 7-9 that show the wet brake and paragraph 0067.
The Nakagaki publication does not explicitly state that there is lubricating oil with the wet brake 57a or that there are two sets of clutch plates.
However, it would have been known by one having ordinary skill in the art before the effective filing date of the subject invention to know that there is not only lubricating oil but also clutch plates between each other as this is a known type of wet brake shown in Fig. 9 and that the term wet brake describes a known type of brake that has a lubricating oil in it to be termed a wet brake.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Van Bronkhorst patent to have the drive train and the wet brake as taught by the Nakagaki publication as this would have been a simple substitution of one known prior art element for another, one drive system for another, using known methods, to provide the predictable result of an all wheel drive system that has a brake on a propeller shaft in order to prevent movement of the vehicle when parked to increase the safety of the vehicle.
Regarding claim 2, a front drive shaft 17 extending in the right-left direction and linked to the front wheels; a rear drive shaft 18 extending in the right-left direction and linked to the rear wheels; a front gearing supported by the front frame and linking the front propeller shaft and the front drive shaft; and a rear gearing supported by the rear frame and linking the rear propeller shaft and the rear drive shaft; wherein the wet oiling brake 57a is located between the front gearing and the rear gearing.  See Figs 7 and 9 of Nakagaki.
Regarding claim 3, the wet oiling brake is located between rear ends of the pair of front arms and front ends of the pair of rear arms.  See Fig. 7 of Nakagaki.
Regarding claim 4, the wet oiling brake is located farther rearward than the engine. See Fig. 7 of Nakagaki.
Regarding claim 5, wherein the intermediate frame is wider than the front frame and the rear frame.  See Fig. 9 of Van Bronkhorst.
Regarding claim 6, a shiftable transmission that shifts and transmits the rotational power from the engine to the front propeller shaft and the rear propeller shaft; wherein the wet oiling brake is located downstream of the shiftable transmission in a transmission direction of the rotational power from the engine to the front wheels or the rear wheels.  The CVT transmission is interpreted as shiftable since when it changes continuously it is in the act of shifting.  See Fig. 3 and paragraphs 0046-0049 of Nakagaki.
Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2011/0108351 to Gervais teaches a brake.
U.S. Publication No. 2010/0304930 to Poulin teaches a brake and a torque limiter for an axle.
U.S. Publication No. 2009/0183939 to Smith et al. teaches a frame for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655